                                                                                                                                            I




     Case: 1:19-cv-07300 Document #: 1 Filed: 11/05/19 Page 1 of 9 PageID #:1

          [lf you need additional space for ANY section, please attach an additional sheet and reference that section.]               NtL
                                  UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF ILLINOIS


                                                                                                    RECEIVED
Rokrl Ar,*ho'.y l'I.os                                                                                         NOV        05   2s1g

                                                                                                       THOMAS G. BRUTON
                                                                                                   CLERK U.S, DISTRICT COURT

(Enter above the full name
                                                                            1:1$cv-07300
of the plaintiffor plaintiffs in                                            Judge Sharon Johnson Coleman
this action)                                                        MagistrateJudge Susan E. Cox
                                                                    PC 11
                            vs.                            Case No:
                                                           (To be supplied by the Clerk of this Court)




lf,'t   Yn   l,rrLor,,skl, FBL Chi


Vinl< lo^^Lo.J.,                  FBf     ch;

              the full name of ALL
defendants in this action. Do not
use "et al.")

CIIECK ONE ONLY:

                  COMPLAINT TINDERTIM CIYIL RIGHTS ACT, TITLE                                            42   SECTION 1983
                  U.S. Code (state, county, or municipal defendants)

  J               COMPLATNT UNDER TIrE CONSTITUTION (r'BIIIENSI ACTION), TITLE
                  28 SECTION 1331 U.S. Code (federal defendants)

                  OTIIER (cite        statute,   i|F?ynl
                                                   ., ',
BEFORE FILLING O(IT THIS COM:FTIiNT, PLEASE REFER TO "INSTR(ICTIONS FOR
FILING." FOLLOW THESE INSTNOTTTONS CAREFULLY.




          [lf you need additional space for ANY section, please attach an additional sheet and reference that section.]
      Case: 1:19-cv-07300 Document #: 1 Filed: 11/05/19 Page 2 of 9 PageID #:1

         ilf you need additional space for ANY section, please attach an additional sheet and reference that section.I




I.     Plaintiff(s):

       A.          Name: Rol^,ar*                  A       Huo<

       B.          List all aliases:

       C.          Prisoner identification        number: 5 aa? 6- q ALI

       D.          Place of present      confinement:            t\LL Lli-aqo
       E.          Address: '7 I        w Van Bore.n Slrrs,I ( I ',r,,a^ AL t\(OS
       (lf there is more than one plaintiff, then each plaintiff must list his or her name, aliases, I.D.
       number, place of confinement, and current address according to the above format on a
       separate sheet of paper.)

II.    Defendant(s):
       (ln A below, place the full name of the first defendant in the first blank, his or her official
       position in the second blank, and his or her place of employment in the third blank. Space
       for two additional defendants is provided in B and C.)

       A.          Defendant:        IL"l./          M NovJ.lns
                   Title:

                   Place of    Employment:             Slafe Deffrlrv,r^l
       B.         Defendant:           RoL.ri              Ro.h.n^.,i... k

                  Title:

                          S{a}c D.p,rn}-.^{
                   Place of   Employment:

       C. Defendant: Joe k"s*,;cho,^ts ki
                  Title:

                  Place of    Employment:              F   BI
       (lf you have more than three defendants, then all additional defendants must be listed
       according to the above format on a separate sheet of paper.)




                                                                                                                     Revised 9/2007




        [f   you need additional space for ANY section, please attach an additional sheet and reference that section.]
Case: 1:19-cv-07300 Document #: 1 Filed: 11/05/19 Page 3 of 9 PageID #:1
       Case: 1:19-cv-07300 Document #: 1 Filed: 11/05/19 Page 4 of 9 PageID #:1

             If   you need additional space for ANY section, please attach an additional sheet and reference that section.l




III.    List ALL lawsuits you (and your co-plaintiffs, if any) have filed in any state or federal
        court in the United States:

        A.             Name of case and docket number:                    []0 ]\i E
        B.             Approximate date of filing lawsuit:

        C.             List all plaintiffs (if you had co-plaintiffs), including any aliases:




        D.             List all defendants:




        E.            Court in which the lawsuit was filed (if federal court, name the district; if state court,
                      name the county):

        F.            Name ofjudge to whom case was assigned:



        G.            Basic claim made:




        H.            Disposition of this case (for example: Was the case dismissed? Was it appealed?
                      Is it still pending?):




                      Approximate date of disposition:


IF YOU HAVE FILED MORE THAN ONE LAWSUIT, TIIEN YOU MUST DESCRIBE THE
{)DITIONAL LAWSUITS ON AIIOTHER PIECE OF PAPER, USING THIS SAME
FORMAT. REGARDLESS OF HOW MANY CASES YOU HAYE PREYIOUSLY FILED,
YOU WILL NOT BE EXCUSED FROM FILLING OUT THIS SECTION COMPLETELY,
AND FAILURE TO DO SO MAY RESULT IN DISMISSAL OF YOUR CASE. CO-
PLAINTIFFS MUST ALSO LIST ALL CASES TIIEY HAVE FILED.




                                                                                                                        Revised 9/2007




         [lf you need additional space for ANY section, please attach an additional sheet and reference that section.]
                       Case: 1:19-cv-07300 Document #: 1 Filed: 11/05/19 Page 5 of 9 PageID #:1

                             flf you need additional space for ANY section, please attach an additional sheet and reference that section.l




                 ry.    Statement of Claim:

                        State here as briefly as possible the facts ofyour case. Describe how each defendant is
                        involved, including names, dates, and places. Do not give any legal arguments or cite any
                        cases or statutes. If you intend to allege a number of related claims, number and set forth
                        each claim in a separate paragraph. (Use as much space as you need. Attach extra sheets
                        if   necessary.)
 S*qtc
 Deryu^4,,.enl
 a/ t/aot8



                                                                                       --JinJ
                 ho    onn6l, G,-, J- ,/ h^n, f                                                  g,.,    ..                *1,     wJ        ' .. '.,
                                                                                                                                                        J
 F8I
518)Jott




 Fgt
 llnlao\

                   (flt<.-n aitnc?a\ f                              L.,au. u,,i'*.tesses

5fu.tc                                                     Iha,rc{hc.     F;dt
Deparlmrnl                                                                 il2    r+
PO8-Oq           pfi'$ccolt nee)c lh,,< l, cln i, ;td.r lt cra.< overLL, *hn..l,olJ an/                                                      J,Acrn
                                                 @seil.i,g
                                                                                                                                    16t,



                                                                                                                                      Revised 9/2007




                         [lf you need additional space for ANY section, please attach an additional sheet and reference that section.]
               Case: 1:19-cv-07300 Document #: 1 Filed: 11/05/19 Page 6 of 9 PageID #:1

                   [lfyou need additional space forANY section, please attach an additional sheet and reference that section.l




 llSD)t6
            in lhe cornr.ru-:y', an"t neeJs ie eu,, J Robr/ /rtm her/(tro/nrfl/\t




                                                                                                                                             "e-
                                                                                                                                                   *l^isl.




6)ttlt1




                                                                                                                       lrA               ) o#;..rs.
           Tql^u) veisesl SanhcJrin 5{b) fihoJah zahqr 3t b I k"lXubo+A                                              llb,        Sr,,h.Jr'- SS b

                                                                                                                            Revised 9/2007




                 [lf you need additional space for ANY section, please attach an additional sheet and reference that section.]
      Case: 1:19-cv-07300 Document #: 1 Filed: 11/05/19 Page 7 of 9 PageID #:1

         flf you need additional space for ANY seclion, please attach an additional sheet and reference that section.l




v.     Relief:

       State briefly exactly what you want the court to do for you. Make no legal arguments. Cite
       no cases or statutes.




laesc men u;iVlcpl *hL eon<-I;h,i;on a.nol rrvami* i,rqsoq-D?(dwc+;nn of clr,rro,t+<r

VI.    The plaintiff demands that the case be tried by                 a   jury.           YES           trNo

                                                                        CERTIFICATION

                                     By signing this Complaint, I certifu that the facts stated in this
                                     Complaint are true to the best of my knowledge, information and
                                     belief. I understand that if this certification is not correct, I may be
                                     subject to sanctions by the Court.

                                     Signed    this                  day of   _,20
                                        R"l*           A- llooo

                                     (Signature of plaintiff or plaintiffs)

                                       Ro\er-l          A. l-laa s
                                     (Print name)

                                         52278 - UeLl
                                     (1.D. Number)




                                    (Address)




                                                             6                                                     nevised 9/2007
        flf you need additional space for ANY section, please attach an additional sheet and reference that section.l
                         Case: 1:19-cv-07300 Document #: 1 Filed: 11/05/19 Page 8 of 9 PageID #:1

Rob.n} V^as
57M6,qx
lV"lropoli l'on Lorrcc),oq (eq(er                                                                                 t'@     @
1I   -Jo^ Durr^ ,>4"u"1
                                                                                                                  't^

  Cln,calD     jc
               6D05                                                                                                                  @
                                                                                                                                     L


                       a
                                         lffillllilllillnilffi llilllil   ffi ll1lllillllilllffi   llilllilllil
                      c.f,

                 '-:
                 .'          ,\d

                             b\
                                   t
                                               11 t051201 9-1 6
               {/)
                 t


           :
           cj)
           u::
           Cv
               r,_:


                                       (lerk o{
                                       U.5 D,s/r ;,+ Co*L
                                        A\ s D.o, bo"a S*
                                         (k;.To IL CD@1


                                                                                                                  1:1$cv-07300
                                                                                                                  Judge Sharon Johnson Coleman
                                                                                                                  MagistrateJudge Susan E. Cox
                                                                                                                  PC 11
Case: 1:19-cv-07300 Document #: 1 Filed: 11/05/19 Page 9 of 9 PageID #:1



                                                      ll'AN   C( )l(REC    IIONAf CENI'tlR
                                      MLTROPOL
                                                7I \\, VAN t]I       REN S IKIT       I



                                                      ctllcAGO. lL        60605


           A ,,u c,,(r,,scLr rt*cr uas
                                           procc:sclll,::i:.il"ii:ill 'Jl'Xiil:::'l'X::,1:,iT';l:il:,:J-:              "ll
           io,.,-t n.r)crtlrcrbccrrint"tO'lt-'"i'll,ri'a'..,,*,ii,.rnalerrel tbrlirnlrcrrnl'onrralionorclatrficatrot            i..
                                                                                                               tltc cttclostu
           il,i, ,..'t'lt hrts lruisJtclion.r-ot:.:llii.. it;,,,,rr.,J,r*," arrolhct adtlrcssce. pteast retttm
            lf the $lll('r cttcloses coltesponor
           to tltc abovc addt ess =

                                                                  Date:
                                                                              4u, ol Lo(f
